—Judgment unanimously affirmed. Memorandum: Defendant contends that he did not receive timely notice of his right to testify before the Grand Jury. He concedes, however, that he waived his right to appeal as part of his plea of guilty, and that waiver encompasses his contentions (see generally, People v Moissett, 76 NY2d 909, 910-911). In any event, by pleading guilty, defendant “removed this issue from the case and, lacking express statutory authorization, he cannot resuscitate it on appeal” (People v Taylor, 65 NY2d 1, 7; see, People v Holt, 210 AD2d 994, 995). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.